712 N.W.2d 501 (2006)
474 Mich. 1127
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Richard Marcus WILEY, Defendant-Appellant.
Docket No. 130151. COA No. 265771.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the application for leave to appeal the November 18, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).